DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 08/31/2022, which are in response to USPTO Office Action mailed 06/07/2022. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 3 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: 
“A vehicle assistance system for haul roads, the vehicle assistance system comprising: a computer configured to: 
receive an identification reference of a first vehicle, 
receive a current position of the first vehicle, 
provide a route of the first vehicle based on the identification reference of the first vehicle and the current position of the first vehicle, 
receive an identification reference of a second vehicle, 
receive a current position of the second vehicle, 
provide a route of the second vehicle based on the identification reference of the second vehicle and the current position of the second vehicle, 
detect an expected location where the route of the first vehicle and the route of the second vehicle intersect or overlap, 
detect an expected time when the first vehicle and the second vehicle intersect at the expected location, 
generate adaptation data based on the expected location and the expected time, 
the adaptation data representing adaptation of: 
a route parameter of the route of the first or second vehicle, or 
a driving parameter of the first vehicle or of the second vehicle, and 
sending the adaptation data to the client device; and 
a client device configured to: 
being carried in the first or second vehicle,  
receiving the adaptation data, and 
outputting an assistance signal based on the adaptation, 
wherein the assistance signal comprises a user interface command, 
wherein the vehicle assistance system further comprises a user interface configured to emit a visual, acoustical, or haptic signal based on the user interface command, 
wherein at least one of the detecting an expected location, the detecting an expected time ramps, and the generating adaptation data is based on an evaluation of an efficiency of the roads, 
the evaluation is based on a history of speeds or speed variances with which other vehicles have been driving on the roads, and 
the computer is configured for storing, retrieving, or generating the evaluation.” 

These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “A vehicle assistance system for haul roads, the vehicle assistance system comprising: a computer configured to: receive an identification reference of a first vehicle, receive a current position of the first vehicle, provide a route of the first vehicle based on the identification reference of the first vehicle and the current position of the first vehicle, receive an identification reference of a second vehicle, receive a current position of the second vehicle, provide a route of the second vehicle based on the identification reference of the second vehicle and the current position of the second vehicle, the adaptation data representing adaptation of: a route parameter of the route of the first or second vehicle, or a driving parameter of the first vehicle or of the second vehicle, and sending the adaptation data to the client device; and a client device configured to: being carried in the first or second vehicle,  receiving the adaptation data, and outputting an assistance signal based on the adaptation, wherein the assistance signal comprises a user interface command, wherein the vehicle assistance system further comprises a user interface configured to emit a visual, acoustical, or haptic signal based on the user interface command, the computer is configured for storing, retrieving, or generating the evaluation.” That is, other than reciting these additional elements, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human can, in their mind, detect an expected location and time where a route of a first vehicle and a route of a second vehicle intersect, generate adaptation data based on the expected location and time, detect time ramps and adaptation data based on an efficiency evaluation, and determine the evaluation is based on speed history.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “A vehicle assistance system for haul roads, the vehicle assistance system comprising: a computer configured to: receive an identification reference of a first vehicle, receive a current position of the first vehicle, provide a route of the first vehicle based on the identification reference of the first vehicle and the current position of the first vehicle, receive an identification reference of a second vehicle, receive a current position of the second vehicle, provide a route of the second vehicle based on the identification reference of the second vehicle and the current position of the second vehicle, the adaptation data representing adaptation of: a route parameter of the route of the first or second vehicle, or a driving parameter of the first vehicle or of the second vehicle, and sending the adaptation data to the client device; and a client device configured to: being carried in the first or second vehicle,  receiving the adaptation data, and outputting an assistance signal based on the adaptation, wherein the assistance signal comprises a user interface command, wherein the vehicle assistance system further comprises a user interface configured to emit a visual, acoustical, or haptic signal based on the user interface command, the computer is configured for storing, retrieving, or generating the evaluation.” The “a vehicle assistance system for haul roads, the vehicle assistance system comprising: a computer configured to; a client device configured to: being carried in the first or second vehicle;  wherein the vehicle assistance system further comprises a user interface configured to; the computer is configured for storing, retrieving, or generating the evaluation” are recited at a high level of generality and merely link the use of the abstract idea to a particular technological environment. The “receive an identification reference of a first vehicle, receive a current position of the first vehicle, provide a route of the first vehicle based on the identification reference of the first vehicle and the current position of the first vehicle, receive an identification reference of a second vehicle, receive a current position of the second vehicle, provide a route of the second vehicle based on the identification reference of the second vehicle and the current position of the second vehicle, the adaptation data representing adaptation of: a route parameter of the route of the first or second vehicle, or a driving parameter of the first vehicle or of the second vehicle, and sending the adaptation data to the client device; and receiving the adaptation data, and outputting an assistance signal based on the adaptation, wherein the assistance signal comprises a user interface command emit a visual, acoustical, or haptic signal based on the user interface command ” are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of “a vehicle assistance system for haul roads, the vehicle assistance system comprising: a computer configured to; a client device configured to: being carried in the first or second vehicle;  wherein the vehicle assistance system further comprises a user interface configured to; the computer is configured for storing, retrieving, or generating the evaluation” are no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional steps of “receive an identification reference of a first vehicle, receive a current position of the first vehicle, provide a route of the first vehicle based on the identification reference of the first vehicle and the current position of the first vehicle, receive an identification reference of a second vehicle, receive a current position of the second vehicle, provide a route of the second vehicle based on the identification reference of the second vehicle and the current position of the second vehicle, the adaptation data representing adaptation of: a route parameter of the route of the first or second vehicle, or a driving parameter of the first vehicle or of the second vehicle, and sending the adaptation data to the client device; and receiving the adaptation data, and outputting an assistance signal based on the adaptation, wherein the assistance signal comprises a user interface command emit a visual, acoustical, or haptic signal based on the user interface command” are mere data gathering, generation, and transmission which are well-understood, routine, and conventional functions, and thus are no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.
Claims 21 and 25 contain limitations that are no more than the abstract idea recited in claim 3. These claims recite detecting locations and time, and reducing risk and increasing efficiency, which can reasonably be performed in the human mind. Thus, these claims contain ineligible subject matter.
Claims 16 and 22 contain limitations that are no more than the abstract idea recited in claim 3. These claims recite storing, retrieving, and computing information, detecting and generating information, and evaluating, which can reasonably be performed in the human mind. The additional element of “the computer” is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, the claims contain ineligible subject matter.
Claims 17-19 contain limitations that are no more than the abstract idea recited in claim 3. These claims further define the processes of gathering and outputting the assistance signal, route parameter, and driving parameter which are mere data gathering and outputting and are therefore insignificant extra-solution activity. Thus, the claims contain ineligible subject matter.
Claims 23, 24, and 26 contain limitations that are no more than the abstract idea recited in claim 3. These claims recite the additional elements of a user interface, a graphical user interface of a navigation system of the first or second vehicle, a lane assistance system, and a warning system which are all recited at a high level of generality to generically link the abstract idea to a technological environment. The other additional elements of the assistance signal outputting a visual, acoustical, or haptic signal, the assistance signal outputting a map showing drivable or non-drivable roads, causing the vehicle to follow a more efficient track, recommending a more efficient track, warning of lane departure, and generating a warning signal are mere data gathering and outputting and are therefore insignificant extra-solution activity. Thus, the claims contain ineligible subject matter.
Claim 20 contains limitations that are no more than the abstract idea recited in claim 3. The claim recites generating adaptation data, determining vehicle categories based on identification information, and determining a vehicle state based on the identification references, which can reasonably be performed in the human mind. The additional element of the computer or client device obtaining the vehicle state information is recited at a high level of generality to generically link the abstract idea to a technological environment. The other additional elements of outputting an assistance signal and retrieving vehicle state information from a database are mere data gathering and outputting and are therefore insignificant extra-solution activity. Thus, the claim contains ineligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-5, 7-10, 13-14, 16-17, 19-22, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casson et al. (US 2014/0297182 A1, hereinafter referred to as Casson).
Regarding claim 2, Casson teaches: A vehicle assistance system for haul roads, the vehicle assistance system comprising ([0001], systems and methods for providing contention avoidance for vehicles within a mining environment (i.e. haul roads)): 
a computer configured to ([0028], the mine can include computer systems on each vehicle as well as a control system at a central site): 
receive an identification reference of a first vehicle ([0048], fleet profile database stores information describing the entire fleet of vehicles that are part of the mine environment including current location, velocity, destination, assigned route, and speed profile of each vehicle; Fig. 5A, first vehicle 501 is identified by the vehicle network), 
receive a current position of the first vehicle ([0048], fleet profile database stores information describing the entire fleet of vehicles that are part of the mine environment including current location of each vehicle; Fig. 5A, shows first vehicle 501 at its current and starting position 502), 
provide a route of the first vehicle based on the identification reference of the first vehicle and the current position of the first vehicle ([0048], fleet profile database stores information describing the entire fleet of vehicles that are part of the mine environment including assigned route for each vehicle; Fig. 5A, shows first vehicle 501 has an assigned route from points 502 to 504 to 506 to 508),
receive an identification reference of a second vehicle ([0048], fleet profile database stores information describing the entire fleet of vehicles that are part of the mine environment including current location, velocity, destination, assigned route, and speed profile of each vehicle; Fig. 5A, second vehicle 510 is identified by the vehicle network), 
receive a current position of the second vehicle ([0048], fleet profile database stores information describing the entire fleet of vehicles that are part of the mine environment including current location of each vehicle; Fig. 5A, shows second vehicle 510 at its current position),
provide a route of the second vehicle based on the identification reference of the second vehicle and the current position of the second vehicle ([0048], fleet profile database stores information describing the entire fleet of vehicles that are part of the mine environment including assigned route for each vehicle; Fig. 5A, shows second vehicle 510 has an assigned route from left of point 504 to point 506 to left of point 506),  
detect an expected location where the route of the first vehicle and the route of the second vehicle intersect or overlap (Fig. 5A, the routes of the first and second vehicles overlap at points 504 and 506 and on the road between points 504 and 506), 
detect an expected time when the first vehicle and the second vehicle intersect at the expected location ([0031], two or more vehicles may reach the intersection at approximately the same time causing stops and slow-downs; [0097], if the first vehicle 501 were to travel at the maximum speed profile, the first vehicle 501 would reach the second vehicle 510 at time t2, causing a slow-down), 
generate adaptation data based on the expected location and the expected time, the adaptation data representing adaptation of ([0069], as the vehicle navigates along the assigned route, the HMI provides updates to the vehicle operator as to the optimized speed at the current point along the assigned route and notifies the operator if changes to the vehicle’s current speed are required; [0023], the target travel speed and route selected are based on avoiding points of contention (i.e. avoiding locations and times in which vehicles and paths intersect each other)): 
a route parameter of the route of the first or second vehicle, or a driving parameter of the first vehicle or of the second vehicle ([0023], the system can provide the operator with a target travel speed as well as a route selected to avoid contention by telling the operator to speed up or slow down the vehicle (i.e. change the driving speed parameter to change how the vehicle traverses the route); Fig. 5A, vehicle 501 would speed up or slow down to avoid intersection with vehicle 510 on the route), and 
sending the adaptation data to the client device ([0068], the optimized speed profile is provided to the human-machine interface device located within the vehicle and accessible to the vehicle operator; the HMI may provide alerts (visual, audible, tactile, haptic, other) to indicated the desired vehicle speed at a current point along the vehicle’s assigned route); and 
a client device configured to ([0068], the optimized speed profile is provided to the human-machine interface device located within the vehicle and accessible to the vehicle operator): 
being carried in the first or second vehicle ([0068], the optimized speed profile is provided to the human-machine interface device located within the vehicle and accessible to the vehicle operator),
receiving the adaptation data ([0068], the optimized speed profile is provided to the human-machine interface device located within the vehicle and accessible to the vehicle operator), and 
outputting an assistance signal based on the adaptation data ([0068], the optimized speed profile is provided to the human-machine interface device located within the vehicle and accessible to the vehicle operator; the HMI may provide alerts (visual, audible, tactile, haptic, other) to indicated the desired vehicle speed at a current point along the vehicle’s assigned route),
 wherein the assistance signal comprises a control command, wherein the vehicle assistance system comprises an automated vehicle control configured to adapt a driving behavior of the first or second vehicle based on the control command ([0067], if the current vehicle (i.e. first or second vehicle) is an autonomous vehicle, the optimized speed profile is communicated to the central controller of the autonomous vehicle; the central controller uses the optimized speed profile to control the speed of the vehicle as the vehicle navigates along the assigned route), and 
wherein at least one of the detecting an expected location, the detecting an expected time ramps, and the generating adaptation data is based on an evaluation of an efficiency of the roads ([0031], two or more vehicles may reach the intersection at approximately the same time at an expected location causing stops and slow-downs; [0069], as the vehicle navigates along the assigned route, the HMI provides updates to the vehicle operator as to the optimized speed at the current point along the assigned route and notifies the operator if changes to the vehicle’s current speed are required; [0023], the target travel speed and route selected are based on avoiding points of contention; [0061], between the maximum speed profile and minimum speed profile, a number of candidate speed profiles can be evaluated to determine the optimized speed profile; [0036], the optimized speed profile is selected to avoid potential contention situations that may occur as well as to meet other mine criteria, such as maximizing productivity and efficiency; here, adaptation data is based on an evaluation of an efficiency of the roads), 
the evaluation is based on a history of speeds or speed variances with which other vehicles have been driving on the roads ([0061], between the maximum speed profile and minimum speed profile, a number of candidate speed profiles can be evaluated to determine the optimized speed profile; [0048], the speed profiles for the fleet vehicles may be static, or could be determined and maintained based upon prior speed optimization data generated for other vehicles in the mine environment that are stored in a database; [0024], in cases where the system can directly control the actual speed of the vehicle, the system sets the vehicle’s speed to an optimal value to avoid contention; [0075], the vehicle can determine if the vehicle has deviated from the optimized speed profile by comparing the actual speed profile and the assigned optimized speed profile), and 
the computer is configured for storing, retrieving, or generating the evaluation ([0012], the system is implemented on a computer; [0049], by predicting when certain resources with be occupied, constraints for the optimized speed profile are provided; [0044], optimization constraints may require communication with data sources that store information describing the mine, the mine’s roadwork, the vehicle, and the fleet of other vehicle operating within the mine network; [0061], between the maximum speed profile and minimum speed profile, a number of candidate speed profiles can be evaluated to determine the optimized speed profile; the evaluation is performed using a scoring function and a set of constraints).

Regarding claim 3, Casson teaches: A vehicle assistance system for haul roads, the vehicle assistance system comprising ([0001], systems and methods for providing contention avoidance for vehicles within a mining environment (i.e. haul roads)): 
a computer configured to ([0028], the mine can include computer systems on each vehicle as well as a control system at a central site): 
receive an identification reference of a first vehicle ([0048], fleet profile database stores information describing the entire fleet of vehicles that are part of the mine environment including current location, velocity, destination, assigned route, and speed profile of each vehicle; Fig. 5A, first vehicle 501 is identified by the vehicle network), 
receive a current position of the first vehicle ([0048], fleet profile database stores information describing the entire fleet of vehicles that are part of the mine environment including current location of each vehicle; Fig. 5A, shows first vehicle 501 at its current and starting position 502), 
provide a route of the first vehicle based on the identification reference of the first vehicle and the current position of the first vehicle ([0048], fleet profile database stores information describing the entire fleet of vehicles that are part of the mine environment including assigned route for each vehicle; Fig. 5A, shows first vehicle 501 has an assigned route from points 502 to 504 to 506 to 508), 
receive an identification reference of a second vehicle ([0048], fleet profile database stores information describing the entire fleet of vehicles that are part of the mine environment including current location, velocity, destination, assigned route, and speed profile of each vehicle; Fig. 5A, second vehicle 510 is identified by the vehicle network), 
receive a current position of the second vehicle ([0048], fleet profile database stores information describing the entire fleet of vehicles that are part of the mine environment including current location of each vehicle; Fig. 5A, shows second vehicle 510 at its current position), 
provide a route of the second vehicle based on the identification reference of the second vehicle and the current position of the second vehicle ([0048], fleet profile database stores information describing the entire fleet of vehicles that are part of the mine environment including assigned route for each vehicle; Fig. 5A, shows second vehicle 510 has an assigned route from left of point 504 to point 506 to left of point 506), 
detect an expected location where the route of the first vehicle and the route of the second vehicle intersect or overlap (Fig. 5A, the routes of the first and second vehicles overlap at points 504 and 506 and on the road between points 504 and 506), 
detect an expected time when the first vehicle and the second vehicle intersect at the expected location ([0031], two or more vehicles may reach the intersection at approximately the same time causing stops and slow-downs; [0097], if the first vehicle 501 were to travel at the maximum speed profile, the first vehicle 501 would reach the second vehicle 510 at time t2, causing a slow-down), 
generate adaptation data based on the expected location and the expected time, the adaptation data representing adaptation of ([0069], as the vehicle navigates along the assigned route, the HMI provides updates to the vehicle operator as to the optimized speed at the current point along the assigned route and notifies the operator if changes to the vehicle’s current speed are required; [0023], the target travel speed and route selected are based on avoiding points of contention (i.e. avoiding locations and times in which vehicles and paths intersect each other)): 
a route parameter of the route of the first or second vehicle, or a driving parameter of the first vehicle or of the second vehicle ([0023], the system can provide the operator with a target travel speed as well as a route selected to avoid contention by telling the operator to speed up or slow down the vehicle (i.e. change the driving speed parameter to change how the vehicle traverses the route); Fig. 5A, vehicle 501 would speed up or slow down to avoid intersection with vehicle 510 on the route), and 
sending the adaptation data to the client device ([0068], the optimized speed profile is provided to the human-machine interface device located within the vehicle and accessible to the vehicle operator; the HMI may provide alerts (visual, audible, tactile, haptic, other) to indicated the desired vehicle speed at a current point along the vehicle’s assigned route); and 
a client device configured to ([0068], the optimized speed profile is provided to the human-machine interface device located within the vehicle and accessible to the vehicle operator): 
being carried in the first or second vehicle ([0068], the optimized speed profile is provided to the human-machine interface device located within the vehicle and accessible to the vehicle operator),  
receiving the adaptation data ([0068], the optimized speed profile is provided to the human-machine interface device located within the vehicle and accessible to the vehicle operator), and 
outputting an assistance signal based on the adaptation data ([0068], the optimized speed profile is provided to the human-machine interface device located within the vehicle and accessible to the vehicle operator; the HMI may provide alerts (visual, audible, tactile, haptic, other) to indicated the desired vehicle speed at a current point along the vehicle’s assigned route)
wherein the assistance signal comprises a user interface command, wherein the vehicle assistance system further comprises a user interface configured to emit a visual, acoustical, or haptic signal based on the user interface command ([0068], the optimized speed profile is provided to the human-machine interface device located within the vehicle and accessible to the vehicle operator; the HMI may provide alerts (visual, audible, tactile, haptic, other) to indicated the desired vehicle speed at a current point along the vehicle’s assigned route), 
wherein at least one of the detecting an expected location, the detecting an expected time ramps, and the generating adaptation data is based on an evaluation of an efficiency of the roads ([0031], two or more vehicles may reach the intersection at approximately the same time at an expected location causing stops and slow-downs; [0069], as the vehicle navigates along the assigned route, the HMI provides updates to the vehicle operator as to the optimized speed at the current point along the assigned route and notifies the operator if changes to the vehicle’s current speed are required; [0023], the target travel speed and route selected are based on avoiding points of contention; [0061], between the maximum speed profile and minimum speed profile, a number of candidate speed profiles can be evaluated to determine the optimized speed profile; [0036], the optimized speed profile is selected to avoid potential contention situations that may occur as well as to meet other mine criteria, such as maximizing productivity and efficiency; here, adaptation data is based on an evaluation of an efficiency of the roads), 
the evaluation is based on a history of speeds or speed variances with which other vehicles have been driving on the roads ([0061], between the maximum speed profile and minimum speed profile, a number of candidate speed profiles can be evaluated to determine the optimized speed profile; [0048], the speed profiles for the fleet vehicles may be static, or could be determined and maintained based upon prior speed optimization data generated for other vehicles in the mine environment that are stored in a database; [0024], in cases where the system can directly control the actual speed of the vehicle, the system sets the vehicle’s speed to an optimal value to avoid contention; [0075], the vehicle can determine if the vehicle has deviated from the optimized speed profile by comparing the actual speed profile and the assigned optimized speed profile), and 
the computer is configured for storing, retrieving, or generating the evaluation ([0012], the system is implemented on a computer; [0049], by predicting when certain resources with be occupied, constraints for the optimized speed profile are provided; [0044], optimization constraints may require communication with data sources that store information describing the mine, the mine’s roadwork, the vehicle, and the fleet of other vehicle operating within the mine network; [0061], between the maximum speed profile and minimum speed profile, a number of candidate speed profiles can be evaluated to determine the optimized speed profile; the evaluation is performed using a scoring function and a set of constraints).

Regarding claim 4, Casson further teaches: The vehicle assistance system according to claim 2, wherein the computer is further configured to store, retrieve, and compute, based on a respective stored or retrieved destination, or predict based on the current position of the respective vehicle, at least one of the route of the first vehicle and the route of the second vehicle ([0012], the system is implemented on a computer; [0049], by predicting when certain resources with be occupied, constraints for the optimized speed profile are provided; [0044], optimization constraints may require communication with data sources that store information describing the mine, the mine’s roadwork, the vehicle, and the fleet of other vehicle operating within the mine network; [0040], the route of the vehicles is designed to meet the optimization criteria or constraints).

Regarding claim 5, Casson further teaches: The vehicle assistance system according to claim 2, wherein the assistance signal is indicative for which vehicle has right of way ([0047], the constraints can include speed limits, following distances, overtaking restriction, and priorities at intersections for particular vehicle types or conditions; [0051], the fleet profile database includes information such as identifying other vehicles that will reach the intersection at the same time as the first vehicle, where the other vehicle would have the right-of-way; this information can be output to the user (see [0068])).

Regarding claim 7, Casson further teaches: The vehicle assistance system according to claim 2, wherein the driving parameter relates to a driving speed or a steering angle of the respective vehicle ([0023], the system can provide the operator with a target travel speed as well as a route selected to avoid contention by telling the operator to speed up or slow down the vehicle (i.e. change the driving speed parameter to change how the vehicle traverses the route); Fig. 5A, vehicle 501 would speed up or slow down to avoid intersection with vehicle 510 on the route).

Regarding claim 8, Casson further teaches: The vehicle assistance system according to claim 2, wherein at least one of generating the adaptation data and outputting the assistance signal is based on ([0069], as the vehicle navigates along the assigned route, the HMI provides updates to the vehicle operator as to the optimized speed at the current point along the assigned route and notifies the operator if changes to the vehicle’s current speed are required; [0068], the optimized speed profile is provided to the human-machine interface device located within the vehicle and accessible to the vehicle operator):
vehicle categories of the first and second vehicle, wherein the respective vehicle category is determinable by the computer or the client device based on the identification reference of the respective vehicle ([0038], the vehicle has a number of known attributes that include the vehicle’s maximum speed, acceleration capabilities, fuel efficiency at different speeds, weight, load capacity, type, and the like; [0046], vehicle dynamics database defines the attributes of the vehicle such as vehicle type; here, the vehicles are identified by the computer), or
vehicle state information of the first and second vehicle, the vehicle state information relating to at least one of an emergency state, a fuel state, a vehicle load state, a vehicle inclination state, a driving speed state, and a position state ([0038], the vehicle has a number of known attributes that include the vehicle’s maximum speed, acceleration capabilities, fuel efficiency at different speeds, weight, load capacity, type, and the like; [0046], given the vehicle’s current status (e.g., carrying a load or empty) speed constraints can be predicted; [0048], fleet information can include the current location and velocity of the fleet vehicles), 
wherein the computer or the client device is configured for obtaining the respective vehicle state information by ([0012], the system is implemented on a computer):
retrieving the respective vehicle state information from a database or from the respective vehicle in real time, or determining it based on the identification reference of the respective vehicle ([0038], the vehicle has a number of known attributes that include the vehicle’s maximum speed, acceleration capabilities, fuel efficiency at different speeds, weight, load capacity, type, and the like; [0046], vehicle dynamics database defines the attributes of the vehicle such as vehicle type; [0038], the vehicle has a number of known attributes that include the vehicle’s maximum speed, acceleration capabilities, fuel efficiency at different speeds, weight, load capacity, type, and the like; [0046], given the vehicle’s current status (e.g., carrying a load or empty) speed constraints can be predicted; [0048], fleet information can include the current location and velocity of the fleet vehicles).

Regarding claim 9, Casson further teaches: The vehicle assistance system according to claim 2, wherein either both detecting the expected location and detecting the expected time, or generating adaptation data is based on a slope or width of a haul road laying on the route of the first and the second vehicle ([0030], each roadway has a number of attributes that are used in identifying potential contention; these attributes include speed limit, slope, maximum weight limits, etc.; [0031], two or more vehicles may reach the intersection at approximately the same time causing stops and slow-downs; [0097], if the first vehicle 501 were to travel at the maximum speed profile, the first vehicle 501 would reach the second vehicle 510 at time t2, causing a slow-down; Fig. 5A, the routes of the first and second vehicles overlap at points 504 and 506 and on the road between points 504 and 506; here, road slope is used to determine adaptation data).

Regarding claim 10, Casson further teaches: The vehicle assistance system according to claim 2, wherein: at least one of the detecting an expected location, the detecting an expected time ramps, or the generating adaptation data is based on a condition of a haul road or crossroads area laying on the route of the first and second vehicle, the condition relating to quality or obstacles, and the computer is configured for storing or retrieving condition data representing the condition ([0030], each roadway has a number of attributes that are used in identifying potential contention; [0031], two or more vehicles may reach the intersection at approximately the same time causing stops and slow-downs; [0097], if the first vehicle 501 were to travel at the maximum speed profile, the first vehicle 501 would reach the second vehicle 510 at time t2, causing a slow-down; Fig. 5A, the routes of the first and second vehicles overlap at points 504 and 506 and on the road between points 504 and 506; [0046], the vehicle dynamics model integrates information such as road conditions, tire wear, and weather conditions; [0053], vehicle driving dynamics may also incorporate external factors such as road grade and weather conditions; [0076], there can be slippery road conditions; here, road conditions are used to determine expected times and locations of contention).

Regarding claim 13, Casson further teaches: The vehicle assistance system according to claim 2, comprising a lane assistance system configured to perform at least one of the following, based on the assistance signal ([0001], systems and methods (including a lane assistance system) for providing contention avoidance for vehicles within a mining environment; [0068], the optimized speed profile is provided to the human-machine interface device located within the vehicle and accessible to the vehicle operator; the HMI may provide alerts (visual, audible, tactile, haptic, other) to indicated the desired vehicle speed at a current point along the vehicle’s assigned route):
cause the first or second vehicle to follow a more efficient track within the haul road, recommend a drive of the first or second vehicle to follow a more efficient track within the haul road, and warn of a lane departure ([0031], when two vehicles reach an intersection at the same time, one of the vehicles may have to stop or slow down, causing inefficient operation of the stopping or slowing vehicle; [0032], contention may arise when a faster vehicle is forced to follow behind a slower vehicle; [0036], the method involves determining an optimized speed profile, which determines a particular target speed for the vehicle as the vehicle navigates along an assigned route; the optimized speed profile is selected to avoid potential contention situations that may occur within the mine environment as well as meet other mine criteria, such as maximizing productivity and efficiency; here, the system recommends (see [0068]) a drive of the vehicles to follow the more efficient track within the haul road; here, the most efficient track is a route defined by an optimized speed profile).

Regarding claim 14, Casson further teaches: The vehicle assistance system according to claim 2, wherein the adaptation of the route parameter or the driving parameter: reduces a risk of a potential collision between the first and second vehicle, or increases an efficiency of a travel of the first or second vehicle ([0036], the method involves determining an optimized speed profile for the vehicles as they navigate their assigned routes; the optimized speed profile is selected to avoid potential contention situations as well as to maximize productivity and efficiency; see also [0030] and [0031]).

Regarding claim 16, Casson further teaches: The vehicle assistance system according to claim 3, wherein the computer is further configured to store, retrieve, and compute, based on a respective stored or retrieved destination, or predict based on the current position of the respective vehicle, at least one of the route of the first vehicle and the route of the second vehicle ([0012], the system is implemented on a computer; [0049], by predicting when certain resources with be occupied, constraints for the optimized speed profile are provided; [0044], optimization constraints may require communication with data sources that store information describing the mine, the mine’s roadwork, the vehicle, and the fleet of other vehicle operating within the mine network; [0040], the route of the vehicles is designed to meet the optimization criteria or constraints).  

Regarding claim 17, Casson further teaches:  The vehicle assistance system according to claim 3, wherein the assistance signal is indicative for which vehicle has right of way ([0047], the constraints can include speed limits, following distances, overtaking restriction, and priorities at intersections for particular vehicle types or conditions; [0051], the fleet profile database includes information such as identifying other vehicles that will reach the intersection at the same time as the first vehicle, where the other vehicle would have the right-of-way; this information can be output to the user (see [0068])).

Regarding claim 19, Casson further teaches:  The vehicle assistance system according to claim 3, wherein the driving parameter relates to a driving speed or a steering angle of the respective vehicle ([0023], the system can provide the operator with a target travel speed as well as a route selected to avoid contention by telling the operator to speed up or slow down the vehicle (i.e. change the driving speed parameter to change how the vehicle traverses the route); Fig. 5A, vehicle 501 would speed up or slow down to avoid intersection with vehicle 510 on the route).

Regarding claim 20, Casson further teaches: The vehicle assistance system according to claim 3, wherein at least one of generating the adaptation data and outputting the assistance signal is based on ([0069], as the vehicle navigates along the assigned route, the HMI provides updates to the vehicle operator as to the optimized speed at the current point along the assigned route and notifies the operator if changes to the vehicle’s current speed are required; [0068], the optimized speed profile is provided to the human-machine interface device located within the vehicle and accessible to the vehicle operator): 
vehicle categories of the first and second vehicle, wherein the respective vehicle category is determinable by the computer or the client device based on the identification reference of the respective vehicle ([0038], the vehicle has a number of known attributes that include the vehicle’s maximum speed, acceleration capabilities, fuel efficiency at different speeds, weight, load capacity, type, and the like; [0046], vehicle dynamics database defines the attributes of the vehicle such as vehicle type; here, the vehicles are identified by the computer), or 
vehicle state information of the first and second vehicle, the vehicle state information relating to at least one of an emergency state, a fuel state, a vehicle load state, a vehicle inclination state, a driving speed state, and a position state ([0038], the vehicle has a number of known attributes that include the vehicle’s maximum speed, acceleration capabilities, fuel efficiency at different speeds, weight, load capacity, type, and the like; [0046], given the vehicle’s current status (e.g., carrying a load or empty) speed constraints can be predicted; [0048], fleet information can include the current location and velocity of the fleet vehicles), 
wherein the computer or the client device is configured for obtaining the respective vehicle state information by ([0012], the system is implemented on a computer): 
retrieving the respective vehicle state information from a database or from the respective vehicle in real time, or determining it based on the identification reference of the respective vehicle ([0038], the vehicle has a number of known attributes that include the vehicle’s maximum speed, acceleration capabilities, fuel efficiency at different speeds, weight, load capacity, type, and the like; [0046], vehicle dynamics database defines the attributes of the vehicle such as vehicle type; [0038], the vehicle has a number of known attributes that include the vehicle’s maximum speed, acceleration capabilities, fuel efficiency at different speeds, weight, load capacity, type, and the like; [0046], given the vehicle’s current status (e.g., carrying a load or empty) speed constraints can be predicted; [0048], fleet information can include the current location and velocity of the fleet vehicles).  

Regarding claim 21, Casson further teaches: The vehicle assistance system according to claim 3, wherein either both detecting the expected location and detecting the expected time, or generating adaptation data is based on a slope or width of a haul road laying on the route of the first and the second vehicle ([0030], each roadway has a number of attributes that are used in identifying potential contention; these attributes include speed limit, slope, maximum weight limits, etc.; [0031], two or more vehicles may reach the intersection at approximately the same time causing stops and slow-downs; [0097], if the first vehicle 501 were to travel at the maximum speed profile, the first vehicle 501 would reach the second vehicle 510 at time t2, causing a slow-down; Fig. 5A, the routes of the first and second vehicles overlap at points 504 and 506 and on the road between points 504 and 506; here, road slope is used to determine adaptation data).  

Regarding claim 22, Casson further teaches: The vehicle assistance system according to claim 3, wherein: at least one of the detecting an expected location, the detecting an expected time ramps, or the generating adaptation data is based on a condition of a haul road or crossroads area laying on the route of the first and second vehicle, the condition relating to quality or obstacles, and the computer is configured for storing or retrieving condition data representing the condition ([0030], each roadway has a number of attributes that are used in identifying potential contention; [0031], two or more vehicles may reach the intersection at approximately the same time causing stops and slow-downs; [0097], if the first vehicle 501 were to travel at the maximum speed profile, the first vehicle 501 would reach the second vehicle 510 at time t2, causing a slow-down; Fig. 5A, the routes of the first and second vehicles overlap at points 504 and 506 and on the road between points 504 and 506; [0046], the vehicle dynamics model integrates information such as road conditions, tire wear, and weather conditions; [0053], vehicle driving dynamics may also incorporate external factors such as road grade and weather conditions; [0076], there can be slippery road conditions; here, road conditions are used to determine expected times and locations of contention).  

Regarding claim 24, Casson further teaches: The vehicle assistance system according to claim 3, comprising a lane assistance system configured to perform at least one of the following, based on the assistance signal ([0001], systems and methods (including a lane assistance system) for providing contention avoidance for vehicles within a mining environment; [0068], the optimized speed profile is provided to the human-machine interface device located within the vehicle and accessible to the vehicle operator; the HMI may provide alerts (visual, audible, tactile, haptic, other) to indicated the desired vehicle speed at a current point along the vehicle’s assigned route): 
cause the first or second vehicle to follow a more efficient track within the haul road, recommend a drive of the first or second vehicle to follow a more efficient track within the haul road, and warn of a lane departure ([0031], when two vehicles reach an intersection at the same time, one of the vehicles may have to stop or slow down, causing inefficient operation of the stopping or slowing vehicle; [0032], contention may arise when a faster vehicle is forced to follow behind a slower vehicle; [0036], the method involves determining an optimized speed profile, which determines a particular target speed for the vehicle as the vehicle navigates along an assigned route; the optimized speed profile is selected to avoid potential contention situations that may occur within the mine environment as well as meet other mine criteria, such as maximizing productivity and efficiency; here, the system recommends (see [0068]) a drive of the vehicles to follow the more efficient track within the haul road; here, the most efficient track is a route defined by an optimized speed profile).  

Regarding claim 25, Casson further teaches: The vehicle assistance system according to claim 3, wherein the adaptation of the route parameter or the driving parameter: reduces a risk of a potential collision between the first and second vehicle, or increases an efficiency of a travel of the first or second vehicle ([0036], the method involves determining an optimized speed profile for the vehicles as they navigate their assigned routes; the optimized speed profile is selected to avoid potential contention situations as well as to maximize productivity and efficiency; see also [0030] and [0031]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 12, 15, 18, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Casson et al. (US 2014/0297182 A1, referred to as Casson), and further in view of Lewis et al. (US 2017/0205241 A1, hereinafter referred to as Lewis).
Regarding claim 6, Casson further teaches: The vehicle assistance system according to claim 2, the vehicle has driving parameters and may have to wait during a contention situation ([0023], the system can provide the operator with a target travel speed as well as a route selected to avoid contention by telling the operator to speed up or slow down the vehicle; Fig. 5A, vehicle 501 would speed up or slow down to avoid intersection with vehicle 510 on the route; [0128], an arrow may indicate a waiting period between steps; [0005], when a vehicle encounters a contention location, usually the vehicle is forced to stop and wait to proceed). However, Casson does not explicitly teach wherein the route parameter comprises: a selection of at least one of various alternative routes, a redirection, or a waiting position, for the respective vehicle.
Lewis teaches wherein the route parameter comprises: a selection of at least one of various alternative routes, a redirection, or a waiting position, for the respective vehicle ([0119], the system generates a first potential path between the vehicle and the selected target; [0128], if the path does not have sufficiently high of a score, a new path is generated; this process continues until a path having a sufficiently high score is generated; [0129], in some cases, the system will generate a pool of candidate paths and score each of them; then the paths are ranked and the highest ranking path that exceeds the ranking threshold is selected for the vehicle).
Casson and Lewis are analogous art to the claimed invention since they are from the similar field of providing vehicle guidance to equipment operators in mining/construction/haul road environments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Casson with the alternative routes of Lewis to create a vehicle assistance system wherein the route parameter comprises a selection of at least one of various alternative routes, a redirection, or a waiting position, for the respective vehicle.
The motivation for modification would have been to create a vehicle assistance system wherein the route parameter comprises a selection of at least one of various alternative routes, a redirection, or a waiting position, for the respective vehicle in order to better control the routing options for vehicles, thus creating a more effective vehicle assistance system.

Regarding claim 12, Casson further teaches: The vehicle assistance system according to claim 2, wherein: the assistance signal comprises or causes a view of a graphical user interface of a navigation system of the first or second vehicle ([0068], the optimized speed profile is provided to a human-machine interface device located within the vehicle and accessible to the vehicle operator; the HMI may include a readout to indicate the desired vehicle speed at a current point along the route; the HMI may include one or more alert (visual, audible, tactile, haptic) to indicate to the operator that the vehicle is not traveling at the optimized speed). However, Casson does not explicitly teach wherein: non-drivable or non-recommendable roads are marked, or only roads are shown on a map, which are drivable or recommendable.
	Lewis teaches wherein: non-drivable or non-recommendable roads are marked, or only roads are shown on a map, which are drivable or recommendable ([0060], navigation aid uses the screen to display the location of the vehicle on the visual representation of the roadmap system; the GUI allows a user to plot acceptable routes between the current location of the vehicle and predefined points of interest; [0059], the roadmap representation can include any appropriate geographical features such as acceptable routes; here, only roads that are drivable or recommended are shown on the map).
Casson and Lewis are analogous art to the claimed invention since they are from the similar field of providing vehicle guidance to equipment operators in mining/construction/haul road environments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Casson with the graphical map representation of Lewis to create a vehicle assistance system wherein non-drivable or non-recommendable roads are marked, or only roads are shown on a map, which are drivable or recommendable.
The motivation for modification would have been to create a vehicle assistance system wherein non-drivable or non-recommendable roads are marked, or only roads are shown on a map, which are drivable or recommendable in order to provide better navigation for the operator to reduce confusion of which routes are allowed or disallowed, thus more effective vehicle assistance system with a better user experience.

Regarding claim 15, Casson further teaches: The vehicle assistance system according claim 2, further comprising a system for generating an assistance signal that is output to the driver of the first or second vehicle ([0068], the optimized speed profile is provided to a human-machine interface device located within the vehicle and accessible to the vehicle operator; the HMI may include a readout to indicate the desired vehicle speed at a current point along the route; the HMI may include one or more alert (visual, audible, tactile, haptic) to indicate to the operator that the vehicle is not traveling at the optimized speed).
	However, Casson does not explicitly teach a warning system configured for generating a warning signal based on a map of the construction site or mining site provided by the computer, further based on the assistance signal and on a history of data records of vehicles that drove on the construction site or mining site, wherein the warning signal warns a driver of the first or second vehicle of a potential risk.
	Lewis teaches a warning system configured for generating a warning signal based on a map of the construction site or mining site provided by the computer, further based on the assistance signal and on a history of data records of vehicles that drove on the construction site or mining site, wherein the warning signal warns a driver of the first or second vehicle of a potential risk ([0004], by accurate positioning and routing of mining vehicles, the mine’s efficiency can be greatly improved and dangers of injury or property damage from a collision can be mitigated; [0046], position/map data and other conventional collision warning systems (operated via computers) are used to provide a warning signal to the vehicle operator when an obstacle or piece of equipment comes within a predefined distance of the vehicle; [0134], if the selected path is not proper for a vehicle’s attributes (i.e. history or data records of vehicles), the system can generate an error warning to the operator that the vehicle cannot follow the selected path and should restart the path selection process to generate a new path (i.e. an assistance signal); [0118], the vehicle attributes include buffer zones to ensure he vehicle does not come sufficiently close to a particular hazard or boundary to create a risk that an accident could occur; [0135], when warning the vehicle operator, the system may use any suitable user interface device for communicating such information, such as heads up displays, display screens, warning sounds, voice cues, or other indicators to provide feedback to the operator).
Casson and Lewis are analogous art to the claimed invention since they are from the similar field of providing vehicle guidance to equipment operators in mining/construction/haul road environments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Casson with the warning system of Lewis to create a vehicle assistance system wherein a warning system configured for generating a warning signal based on a map of the construction site or mining site provided by the computer, further based on the assistance signal and on a history of data records of vehicles that drove on the construction site or mining site, wherein the warning signal warns a driver of the first or second vehicle of a potential risk.
The motivation for modification would have been to create a vehicle assistance system wherein a warning system configured for generating a warning signal based on a map of the construction site or mining site provided by the computer, further based on the assistance signal and on a history of data records of vehicles that drove on the construction site or mining site, wherein the warning signal warns a driver of the first or second vehicle of a potential risk in order to better notify the operator of danger and potential accidents, thus creating a safer and more effective vehicle assistance system.

Regarding claim 18, Casson further teaches:  The vehicle assistance system according to claim 3, the vehicle has driving parameters and may have to wait during a contention situation ([0023], the system can provide the operator with a target travel speed as well as a route selected to avoid contention by telling the operator to speed up or slow down the vehicle; Fig. 5A, vehicle 501 would speed up or slow down to avoid intersection with vehicle 510 on the route; [0128], an arrow may indicate a waiting period between steps; [0005], when a vehicle encounters a contention location, usually the vehicle is forced to stop and wait to proceed). However, Casson does not explicitly teach wherein the route parameter comprises: a selection of at least one of various alternative routes, a redirection, or a waiting position, for the respective vehicle.
Lewis teaches wherein the route parameter comprises: a selection of at least one of various alternative routes, a redirection, or a waiting position, for the respective vehicle ([0119], the system generates a first potential path between the vehicle and the selected target; [0128], if the path does not have sufficiently high of a score, a new path is generated; this process continues until a path having a sufficiently high score is generated; [0129], in some cases, the system will generate a pool of candidate paths and score each of them; then the paths are ranked and the highest ranking path that exceeds the ranking threshold is selected for the vehicle).
Casson and Lewis are analogous art to the claimed invention since they are from the similar field of providing vehicle guidance to equipment operators in mining/construction/haul road environments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Casson with the alternative routes of Lewis to create a vehicle assistance system wherein the route parameter comprises a selection of at least one of various alternative routes, a redirection, or a waiting position, for the respective vehicle.
The motivation for modification would have been to create a vehicle assistance system wherein the route parameter comprises a selection of at least one of various alternative routes, a redirection, or a waiting position, for the respective vehicle in order to better control the routing options for vehicles, thus creating a more effective vehicle assistance system.

Regarding claim 23, Casson further teaches: The vehicle assistance system according to claim 3, wherein: the assistance signal comprises or causes a view of a graphical user interface of a navigation system of the first or second vehicle ([0068], the optimized speed profile is provided to a human-machine interface device located within the vehicle and accessible to the vehicle operator; the HMI may include a readout to indicate the desired vehicle speed at a current point along the route; the HMI may include one or more alert (visual, audible, tactile, haptic) to indicate to the operator that the vehicle is not traveling at the optimized speed). However, Casson does not explicitly teach wherein: non-drivable or non-recommendable roads are marked, or only roads are shown on a map, which are drivable or recommendable.
	Lewis teaches wherein: non-drivable or non-recommendable roads are marked, or only roads are shown on a map, which are drivable or recommendable ([0060], navigation aid uses the screen to display the location of the vehicle on the visual representation of the roadmap system; the GUI allows a user to plot acceptable routes between the current location of the vehicle and predefined points of interest; [0059], the roadmap representation can include any appropriate geographical features such as acceptable routes; here, only roads that are drivable or recommended are shown on the map).
Casson and Lewis are analogous art to the claimed invention since they are from the similar field of providing vehicle guidance to equipment operators in mining/construction/haul road environments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Casson with the graphical map representation of Lewis to create a vehicle assistance system wherein non-drivable or non-recommendable roads are marked, or only roads are shown on a map, which are drivable or recommendable.
The motivation for modification would have been to create a vehicle assistance system wherein non-drivable or non-recommendable roads are marked, or only roads are shown on a map, which are drivable or recommendable in order to provide better navigation for the operator to reduce confusion of which routes are allowed or disallowed, thus more effective vehicle assistance system with a better user experience.

Regarding claim 26, Casson further teaches: The vehicle assistance system according claim 3, further comprising a system for generating an assistance signal that is output to the driver of the first or second vehicle ([0068], the optimized speed profile is provided to a human-machine interface device located within the vehicle and accessible to the vehicle operator; the HMI may include a readout to indicate the desired vehicle speed at a current point along the route; the HMI may include one or more alert (visual, audible, tactile, haptic) to indicate to the operator that the vehicle is not traveling at the optimized speed).
	However, Casson does not explicitly teach a warning system configured for generating a warning signal based on a map of the construction site or mining site provided by the computer, further based on the assistance signal and on a history of data records of vehicles that drove on the construction site or mining site, wherein the warning signal warns a driver of the first or second vehicle of a potential risk.
	Lewis teaches a warning system configured for generating a warning signal based on a map of the construction site or mining site provided by the computer, further based on the assistance signal and on a history of data records of vehicles that drove on the construction site or mining site, wherein the warning signal warns a driver of the first or second vehicle of a potential risk ([0004], by accurate positioning and routing of mining vehicles, the mine’s efficiency can be greatly improved and dangers of injury or property damage from a collision can be mitigated; [0046], position/map data and other conventional collision warning systems (operated via computers) are used to provide a warning signal to the vehicle operator when an obstacle or piece of equipment comes within a predefined distance of the vehicle; [0134], if the selected path is not proper for a vehicle’s attributes (i.e. history or data records of vehicles), the system can generate an error warning to the operator that the vehicle cannot follow the selected path and should restart the path selection process to generate a new path (i.e. an assistance signal); [0118], the vehicle attributes include buffer zones to ensure he vehicle does not come sufficiently close to a particular hazard or boundary to create a risk that an accident could occur; [0135], when warning the vehicle operator, the system may use any suitable user interface device for communicating such information, such as heads up displays, display screens, warning sounds, voice cues, or other indicators to provide feedback to the operator).
Casson and Lewis are analogous art to the claimed invention since they are from the similar field of providing vehicle guidance to equipment operators in mining/construction/haul road environments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Casson with the warning system of Lewis to create a vehicle assistance system wherein a warning system configured for generating a warning signal based on a map of the construction site or mining site provided by the computer, further based on the assistance signal and on a history of data records of vehicles that drove on the construction site or mining site, wherein the warning signal warns a driver of the first or second vehicle of a potential risk.
The motivation for modification would have been to create a vehicle assistance system wherein a warning system configured for generating a warning signal based on a map of the construction site or mining site provided by the computer, further based on the assistance signal and on a history of data records of vehicles that drove on the construction site or mining site, wherein the warning signal warns a driver of the first or second vehicle of a potential risk in order to better notify the operator of danger and potential accidents, thus creating a safer and more effective vehicle assistance system.
Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 Rejections:
Applicant argues that the subject matter of claim 3 was patent eligible before the amendment as claim 3 recites “wherein the assistance signal comprises a user interface command, wherein the vehicle assistance system further comprises a user interface configured to emit a visual, acoustical, or haptic signal based on the user interface command”. 
However, Examiner respectfully disagrees. Amended claim 3 recites:
“A vehicle assistance system for haul roads, the vehicle assistance system comprising: a computer configured to: 
receive an identification reference of a first vehicle, 
receive a current position of the first vehicle, 
provide a route of the first vehicle based on the identification reference of the first vehicle and the current position of the first vehicle, 
receive an identification reference of a second vehicle, 
receive a current position of the second vehicle, 
provide a route of the second vehicle based on the identification reference of the second vehicle and the current position of the second vehicle, 
detect an expected location where the route of the first vehicle and the route of the second vehicle intersect or overlap, 
detect an expected time when the first vehicle and the second vehicle intersect at the expected location, 
generate adaptation data based on the expected location and the expected time, 
the adaptation data representing adaptation of: 
a route parameter of the route of the first or second vehicle, or 
a driving parameter of the first vehicle or of the second vehicle, and 
sending the adaptation data to the client device; and 
a client device configured to: 
being carried in the first or second vehicle,  
receiving the adaptation data, and 
outputting an assistance signal based on the adaptation, 
wherein the assistance signal comprises a user interface command, 
wherein the vehicle assistance system further comprises a user interface configured to emit a visual, acoustical, or haptic signal based on the user interface command, 
wherein at least one of the detecting an expected location, the detecting an expected time ramps, and the generating adaptation data is based on an evaluation of an efficiency of the roads, 
the evaluation is based on a history of speeds or speed variances with which other vehicles have been driving on the roads, and 
the computer is configured for storing, retrieving, or generating the evaluation.”

The elements of claim 3 have been identified for clarity. Those limitations that are bolded, italicized, and underlined are identified as reciting an abstract idea without significantly more. The limitations that are bolded are identified as additional elements in the claim, and are analyzed as generic linking of the use of the abstract idea to a particular technological environment. The limitations that are italicized are identified as additional elements in the claim, and are analyzed as mere data gathering, which is a form of insignificant extra-solution activity.

Applicant argues the providing a route elements removes the subject matter from being in the mind, since the mind cannot provide anything on its own. Applicant states that once the two routes are provided, the detection steps occur, which are based on the two routes, and the mind cannot perform such an activity. The subject matter would have to be only in the mind, and as such cannot be performed by the mind due to limitations in cognitive ability. Applicant states the mind is not capable of generating adaptation data, and no evidence has been provided on how the mind can perform such a function, especially in view of sending the adaptation data to the client device. Applicant argues “the evaluation is based on a history of speeds or speed variances with which other vehicle have been driving on the roads” is too mentally complex to be performed in the mind. The mind cannot make such an evaluation of the expected location, time, or generation of adaptation data based on history of speed or speed variances of other vehicles on the road. 
Examiner states the elements that are identified as an abstract idea and can be performed in the human mind are: “detect an expected location where the route of the first vehicle and the route of the second vehicle intersect or overlap, detect an expected time when the first vehicle and the second vehicle intersect at the expected location, generate adaptation data based on the expected location and the expected time, wherein at least one of the detecting an expected location, the detecting an expected time ramps, and the generating adaptation data is based on an evaluation of an efficiency of the roads, the evaluation is based on a history of speeds or speed variances with which other vehicles have been driving on the roads”.  A human can use their mind to detect expected locations and times where two vehicles intersect at the expected location. For example, if two cars enter an intersection at the same time and are moving perpendicular to one another, a human can, in their mind, detect that the first vehicle and second vehicle routes will intersect in the intersection within 2 seconds, and will likely collide. The human mind can also generate adaptation data based on the expected location and time. For example, the mind can generate the data on what could have been done to avoid the accident. A person can generate, in their mind, that if one vehicle or the other changed courses or reduced their speed, then a collision could have been avoided. This mindful process is a form of generating adaptation data. The detection of the location and time can be based on a human mind’s determination of efficiency of the roads. If there is traffic, or bad road or weather conditions, a person can evaluate where routes might intersect and how vehicle travel might be adjusted. This evaluation can be based on a human’s experience with the historical speed and speed variances of vehicles on the road. Thus, the mind can perform these mental processes.
Applicant argues there is no feasible way that the computer can be asserted to be a mind for the sending of adaptation data to the client device. There is also no feasible explanation as to how the mind can perform any outputting of a signal, such as the assistance signal that is based on the adaptation data. Applicant states that the “provide a route”, “detect an expected location”, “detect an expected time”, “generate adaptation data”, and “sending the adaptation data to the client device” cannot be considered to be a mental process.
However, Examiner respectfully disagrees. The computer, sending of data, client device, outputting of a signal, and providing a route are not considered at a part of the mental process. These limitations are identified as additional elements in the claim and are examined accordingly. The “a vehicle assistance system for haul roads, the vehicle assistance system comprising: a computer configured to; a client device configured to: being carried in the first or second vehicle; wherein the vehicle assistance system further comprises a user interface configured to; the computer is configured for storing, retrieving, or generating the evaluation” are additional elements, and are recited at a high level of generality and merely link the use of the abstract idea to a particular technological environment. The “receive an identification reference of a first vehicle, receive a current position of the first vehicle, provide a route of the first vehicle based on the identification reference of the first vehicle and the current position of the first vehicle, receive an identification reference of a second vehicle, receive a current position of the second vehicle, provide a route of the second vehicle based on the identification reference of the second vehicle and the current position of the second vehicle, the adaptation data representing adaptation of: a route parameter of the route of the first or second vehicle, or a driving parameter of the first vehicle or of the second vehicle, and sending the adaptation data to the client device; and receiving the adaptation data, and outputting an assistance signal based on the adaptation, wherein the assistance signal comprises a user interface command, emit a visual, acoustical, or haptic signal based on the user interface command”. The limitations that are italicized are additional elements, and are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. However, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Applicant states the vehicle assistance system includes a user interface that can provide the recited signal, which means it must have some way to provide a visual, sound, or vibration/motion. These require devices to provide the signal and therefore cannot be provided by the mind. Applicant states that by the assistance signal to comprise a user interface command, it is a practical application to then have the vehicle assistance system further comprising the user interface that emits the signal based on the user interface command. Applicant argues the real-world detectable signal that can be perceived shows the application is practically applied. Applicant argues the concepts of claim 3 are integrated into a practical application such that the claims are not directed to an abstract idea. Applicant states the claims are clearly a practical application, in that the claims generate and produce a tangible result that provides a meaningful improvement over existing technology. Applicant states emitting the assistance signal is the practical application. Applicant argues that the claims fall outside the scope of a mental process, and therefore the elements show that the claims recite significantly more than a mere abstract idea or mental process.
However, Examiner respectfully disagrees. The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements “a vehicle assistance system for haul roads, the vehicle assistance system comprising: a computer configured to; a client device configured to: being carried in the first or second vehicle;  wherein the vehicle assistance system further comprises a user interface configured to; the computer is configured for storing, retrieving, or generating the evaluation” are no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. Simply stating the use of a computer, vehicle, user interface, or other technological component does not automatically turn the recited abstract idea into a practical application. See MPEP 2106.05(h). The additional elements of “receive an identification reference of a first vehicle, receive a current position of the first vehicle, provide a route of the first vehicle based on the identification reference of the first vehicle and the current position of the first vehicle, receive an identification reference of a second vehicle, receive a current position of the second vehicle, provide a route of the second vehicle based on the identification reference of the second vehicle and the current position of the second vehicle, the adaptation data representing adaptation of: a route parameter of the route of the first or second vehicle, or a driving parameter of the first vehicle or of the second vehicle, and sending the adaptation data to the client device; and receiving the adaptation data, and outputting an assistance signal based on the adaptation, wherein the assistance signal comprises a user interface command emit a visual, acoustical, or haptic signal based on the user interface command,” are mere data gathering , generation, and transmission which are well-understood, routine, and conventional functions, and thus are not more than insignificant extra-solution activity. See MPEP 2106.05(g). Having a system send, receive, or emit a signal is simply a form of data transmission. Emitting a signal that can be perceived is not a practical application, but merely a form of data gathering and generation, which is a well-understood, routine, and conventional activity and is insignificant extra-solution activity. Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.

Regarding the 35 U.S.C. 102 and 103 Rejections:
Applicant argues Casson does not explicitly teach that the information on the speeds or speed variances with which other vehicles actually have been driving on the roads is used. Applicant states prior speed optimization is not the same at the subject matter of the present claims of the actual vehicle speed or speed variances. 
However, Examiner respectfully disagrees. Casson teaches: wherein at least one of the detecting an expected location, the detecting an expected time ramps, and the generating adaptation data is based on an evaluation of an efficiency of the roads ([0031], two or more vehicles may reach the intersection at approximately the same time at an expected location causing stops and slow-downs; [0069], as the vehicle navigates along the assigned route, the HMI provides updates to the vehicle operator as to the optimized speed at the current point along the assigned route and notifies the operator if changes to the vehicle’s current speed are required; [0023], the target travel speed and route selected are based on avoiding points of contention; [0061], between the maximum speed profile and minimum speed profile, a number of candidate speed profiles can be evaluated to determine the optimized speed profile; [0036], the optimized speed profile is selected to avoid potential contention situations that may occur as well as to meet other mine criteria, such as maximizing productivity and efficiency). Here, Casson teaches adaptation data is output to the operator to notify the operator if a change in speed is necessary, based on the optimized speed information. Here, the efficiency of the roads is based on optimizing vehicle speeds, which includes the actual speed of vehicles and the speed variances of vehicles.
Casson further teaches: the evaluation is based on a history of speeds or speed variances with which other vehicles have been driving on the roads ([0061], between the maximum speed profile and minimum speed profile, a number of candidate speed profiles can be evaluated to determine the optimized speed profile; [0048], the speed profiles for the fleet vehicles may be static, or could be determined and maintained based upon prior speed optimization data generated for other vehicles in the mine environment that are stored in a database; [0024], in cases where the system can directly control the actual speed of the vehicle, the system sets the vehicle’s speed to an optimal value to avoid contention; [0075], the vehicle can determine if the vehicle has deviated from the optimized speed profile by comparing the actual speed profile and the assigned optimized speed profile). Here, prior speed optimization data is a history of speeds and speed variances, as the vehicle actual speed can be set to the optimized speed, and the system can check current speed, past speeds, and can compare these to the optimized speed. 
Casson further discusses the use of the other vehicles’ speeds and speed variances for the evaluation ([0048], the speed profiles for the fleet vehicles may be static, or could be determined and maintained based upon prior speed optimization data generated for the other vehicles in the mine environment; [0054], other vehicle may be traveling along the route with their own known speed profiles; [0086], the movement of the second vehicle can be determined by analyzing the movement of the other vehicles within the mine environment (e.g., using data provided by fleet profiles database)). Here, the evaluation is based on a history of speeds or speed variances with which other vehicles have been driving on the roads.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664